Case 19-16565-mdc   Doc 1   Filed 10/21/19 Entered 10/21/19 11:33:01   Desc Main
                            Document      Page 1 of 4
Case 19-16565-mdc   Doc 1   Filed 10/21/19 Entered 10/21/19 11:33:01   Desc Main
                            Document      Page 2 of 4
Case 19-16565-mdc   Doc 1   Filed 10/21/19 Entered 10/21/19 11:33:01   Desc Main
                            Document      Page 3 of 4
Case 19-16565-mdc   Doc 1   Filed 10/21/19 Entered 10/21/19 11:33:01   Desc Main
                            Document      Page 4 of 4
